Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a voicemail left by Mr. Jason Burgmaier on 05/31/2022.
The application has been amended as follows:
Claim 39. (Currently Amended) The apparatus of claim 34, wherein the blood collector is bowl shaped.
Reasons for Allowance
Claims 22, 25-34, 36, 38-39, 41, and 42 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Ghelli et al (US 2007/0293805), Fini (US 6287270), Lindsay (US 5254080), Rigney (US 6083392), and Raneri et al (US 5849186).
The prior art does not teach or reasonably disclose, alone or in combination, a blood reservoir with a blood-handling assembly with a blood-collection chamber defining drainage holes for directing blood to a guide surface, where the guide surface includes ribs protruding from the guide surface to manage blood flow along the guide surface, and wherein at least one of the ribs includes a top section and two legs extending from the top section in a downward direction.
Ghelli teaches a venous reservoir that has a blood-handling assembly with a blood-collection chamber. However, the blood collection chamber only has one drainage hole (12a, Fig. 3). The screens 13-16 direct blood into the hole 12a. Protrusion 18a (Fig. 2) passes through hole 12a which causes blood to flow in contact with the wall of protrusion 18a/body 18 until the blood comes into contact with the vanes 19 to prevent trauma of the blood cells and foaming/bubbling of the blood (Fig. 2, ¶ [0017]). If the single drainage hole was replaced with multiple drainage holes, not all of the drainage holes would include the protrusion and as such foam would enter the blood that passed through those drainage holes. There is no reason or motivation to modify the device of Ghelli to have multiple drainage holes as well as multiple bodies 18 and protrusions 18a. Therefore, a modification of Ghelli to introduce multiple drainage holes would destroy the operability of Ghelli. Additionally, Ghelli also does not disclose the vanes having a structure including a top section and two legs extending from the top section in a downward direction.
Fini teaches a venous blood reservoir with a flow distributor (24, Fig. 4) that distributes blood outwardly in a substantially uniform manner. However, this flow distributor does not include a top section and two legs extending from the top section in a downward manner. Instead, the flow distributor will have a mostly conical shape due to the cylindrical shape of the defoamer (9, Fig. 4); since the defoamer is cylindrical, and the flow distributor seeks to distribute blood outwardly in a substantially uniform manner to the defoamer to remove foam from the blood, the flow distributor would also be cylindrical. This would result in a more conical structure for the flow distributor, and a conical structure would not meet the limitations of having two legs extending from the top section. Fini also only has one central aperture, rather than a plurality of central apertures for blood drainage.
Lindsay teaches a surgical blood apparatus with a blood-collection chamber with multiple drainage holes (slots 56, Fig. 6). However, the drainage holes do not direct blood to a guide surface with ribs protruding from the guide surface. Lindsay states that the blood passing through the drainage holes (slots 56, Fig. 6) is recovered from suctioning the surgical area and as such needs to be filtered, but does not tend to foam so does not necessarily need to be defoamed (Col. 5 lines 17-37). As such, there is no motivation to add a guide surface with ribs to reduce the foaming of the blood to the area below the drainage holes.
Rigney teaches a funnel with ribs (26, Fig. 3). However, these ribs do not have a top section and two legs extending from the top section in a downward direction.
Raneri teaches a venous blood reservoir with one drainage hole that does not lead to a guide surface with protruding ribs. The support shell (18, Figs. 2-3) appears to have ribs, but the support shell surrounds the filter 22 (Figs. 2-3) and therefore does not serve as a guide surface for the blood coming out of the drainage hole. There is no reason to modify the reservoir to have a guide surface with protruding ribs since the blood coming from the drainage hole passes through a filter and then a defoamer, so preventing the formation of foam is not a priority due to the presence of the defoamer. There is no motivation to modify the device to have multiple drainage holes instead of one drainage hole. Additionally, the apparent ribs of the support structure do not have a top section and two legs extending from the top section in a downward direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781